Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-18-00574-CV

                      IN THE INTEREST OF H.N.H. and H.J.H., Children

                  From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 15-179CCL
                           Honorable Bill R. Palmer, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s Order in Suit Affecting
the Parent-Child Relationship is AFFIRMED. It is ORDERED that appellee recover her costs of
this appeal from appellant.

       SIGNED July 10, 2019.


                                                   _____________________________
                                                   Beth Watkins, Justice